DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 05/21/2021. 
Claim(s) 1-5, 8 and 9 are currently pending. 
Claim(s) 6, 7, 10 and 20 have been canceled. 
Claim(s) 1 has been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0031994, Varguese in view of US 2009/0320897, Shimomura, US 8,604,330, Hennessy et al. and US 2004/0123894, Erban and US 4,175,249, Gruber.
Regarding claim 1

a substrate layer (corresponding to substrate 700) [Figs. 2-5C, 10C, 14A and 18]; and 
a plurality of photovoltaic cells (corresponding to individual, spaced apart and interconnected solar cells, see for example Cell 1, Cell 2, Cell 3 and Cell 4, each comprising the sequence of layers depicted in Figs. 2-5C) positioned above the substrate layer (700) (the individual photovoltaic cells are placed on a carrier/substrate 700) [Abstract, Figs. 2-5C, 10C, 14A and 18, paragraphs 0025, 0099, 0109 and 0118], 
each photovoltaic cell (e.g., Cell 1, Cell 2, Cell 3 and Cell 4) comprising a top contact layer (104) having a first metal contact (707) and a bottom contact layer (122) having a second metal contact (123) connected in series by a metallic connector (708) having a proximal horizontal end (corresponding to the end directly contacting metal contact 707) and a distal horizontal end (corresponding to the end directly contacting metal contact 123) connected to a body (see vertical body of connector 708) that extends downward to the substrate layer (700) [Figs. 5C, 14A and 18, paragraphs 0102 and 0109], thereby connecting the first metal contact (707) of a first photovoltaic cell (see, e.g., Cell 4) via the proximal horizontal end (i.e., end in direct contact with 707) to the second metal contact (123) of a next photovoltaic cell (see, e.g, Cell 3) via the distal horizontal end (end in direct contact with 123) until a last photovoltaic cell is connected (wire bond 708 electrically interconnects the back/bottom contact of one cell to the front contact of the next, and so on, in different string combinations) [Figs. 5C, 10C, 14A and 18, paragraphs 0060, 0082, 0087, 0102, 0109 and 0121],

	Varguese does not teach the proximal horizontal end and the distal horizontal end of the metallic connector being connected at right angles to a vertical body such that the vertical body extends downwardly perpendicularly to the substrate layer.
Shimomura teaches a multi-level photovoltaic cell [Fig. 2 and paragraph 0071], comprising a plurality of photovoltaic cells (140d and 140e) positioned above a substrate layer (110) [Figs. 1-2, paragraph 0060 and 0071], wherein adjacent photovoltaic cells (e.g., 140d and 140e) are connected in series by a metallic connector (146) having a proximal horizontal end (corresponding to the end of electrode 146 directly contacting electrode 142 of a photovoltaic cell e.g., cell 140e) and a distal horizontal end (corresponding to the end of electrode 146 directly contacting electrode 114 of an adjacent cell e.g., cell 140d), the proximal horizontal end and the distal horizontal end being connected at right angles to a vertical body [see Fig. 2 and paragraph 0071] such that the vertical body extends downward perpendicularly to the substrate layer [Fig. 2], thereby connecting the first metal contact (142) of a first photovoltaic cell (140e) via the proximal horizontal end to the second metal contact (114) of a next photovoltaic cell (140d) via the distal horizontal end until the last photovoltaic cell is connected [Fig. 2 and paragraph 0071].
Varguese and Shimomura are analogous inventions in the field of multi-level photovoltaic cells positioned above a substrate layer.  It would have been obvious to 
Modified Varguese does not teach each photovoltaic cell surrounded by an insulating layer, the first metal contact and the second metal contact embedded within the insulating layer.
Hennessy teaches an array of solar cells (1440) [Abstract, Fig. 14A and Col. 17, lines 59-65], wherein each photovoltaic cell (1440) is surrounded by an insulating layer (corresponding to any one of dielectric layer 700 and anti-reflection coating 900 which is made of an insulating material e.g., silicon dioxide) [Col. 15, lines 10-16, Col. 16, lines 3-12 and 20-30, and Col. 17, lines], the insulating layer (700 and/or 900) embedding a first metal contact (1400) and a second metal contact (1410) [Fig. 14 and Col. 17, lines 55-66].
The insulating layer (700 and/or 900) prevents carrier recombination, provides sidewall passivation for the completed solar cells as well as isolation for the conductive contacts [Col. 15, lines 10-16 and Col. 16, lines 3-12].
Modified Varguese and Hennessy are analogous inventions in the field of multi-level photovoltaic cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each of the photovoltaic cells in 
Modified Varguese does not teach the multi-level photovoltaic cell comprising a photodetector sharing a common ground with each photovoltaic cell.
Erban teaches a device comprising a plurality of solar cells in which an independent cell additional to a series of several current-creating identical cells is used as a photodetector (incident light sensor) [paragraph 0009].  By doing so, its no-load voltage is used as measurement signal, is amplified and compared with the instantaneous output voltage of the other cells. Depending on the result of this comparison, the solar cells of the arrangement can be connected automatically in various states of series and parallel connection by way of relays. On each occasion this should yield the maximum possible output charging voltage [paragraph 0009].
Gruber teaches mounting the sensor solar cell into the array such that the sensor solar cell is always at the same temperature as the array and has the same illumination [Col. 4, lines 26-29].
Modified Varguese, Erban and Gruber are analogous invention in the field of photovoltaic devices.  It would have been obvious to one of ordinary skill in the art to modify one of the plurality of solar cells in Varguese, all of which share a common ground (see underlying substrate) such that it functions as a sensor solar cell/photodetector thereby achieving a maximum possible output charging voltage [Erban, paragraph 0009; Gruber, Col. 4, lines 26-29].
It is noted that the limitation “wherein a different voltage is output between the substrate layer and the top contact layer of each photovoltaic cell” is considered a functional limitation and is given weight to the extent that the prior art is capable of performing the claimed function.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 2
Modified Varguese teaches the multi-level photovoltaic as set forth above, wherein the top contact layer (104) comprises gallium arsenide (GaAs) [Varguese, paragraph 0060]. 
Regarding claim 3
	Varguese teaches the multi-level photovoltaic as set forth above.  However, the embodiment depicted in Fig. 5C of Varguese is silent to the top contact layer (104) comprises gallium phosphide (GaP).  However, Varguese teaches that any suitable combination of Group III to V elements, wherein Group III includes B, Al, Ga, In, and T, Group IV includes C, Si, Ge and S, and Group IV includes N, P, As, Sb and Bi, can be used to form the solar cell structure [paragraph 0061].  Therefore, one would have found obvious to select from the elements listed in paragraph [0061] of Varguese to form the layers of the solar cell structure.  One of ordinary ski would have found obvious that GaP is a suitable combination of Group III and Group IV materials.
	The court has held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of 
Regarding claim 4
Modified Varguese teaches the multi-level photovoltaic as set forth above.  The embodiment depicted in Fig. 5C of Varguese is silent to the top contact layer (104) comprises silicon (Si). 
However, Varguese teaches that any suitable combination of Group III to V elements, wherein Group III includes B, Al, Ga, In, and T, Group IV includes C, Si, Ge and S, and Group IV includes N, P, As, Sb and Bi, can be used to form the solar cell structure [Varguese, paragraph 0061].  Therefore, one would have found obvious to select from the elements listed in paragraph [0061] of Varguese to form the layers of the solar cell structure.  One of ordinary ski would have found obvious that Si is a suitable Group III material.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Regarding claim 5
Modified Varguese teaches the multi-level photovoltaic as set forth above, wherein each photovoltaic cell (see, for example, cell 1 and cell 2) is located in a same horizontal plane [Varguese, Figs. 14A and 18]. 
Regarding claim 9

a window layer (105) positioned below the top contact layer (104) [Varguese, Fig. 5C and paragraph 0060], 
a gallium arsenide layer (GaAs) junction layer (corresponding to any one of  n-type emitter layer 111 and p-type base layer 112 which may be composed of GaAs) positioned below the window layer (105) [Varguese, Fig. 5C and paragraph 0068]; and 
an indium gallium phosphide (InGaP) back-surface-field (BSF) layer (corresponding to BSF 113 which may comprise InGaP) [Varguese, Fig. 5C, paragraphs 0070 and 0129] positioned below the GaAs junction layer (111 or 112) and above the bottom contact layer (122) [Varguese, Fig. 5C]. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0031994, Varguese in view of US 2009/0320897, Shimomura, US 8,604,330, Hennessy et al. and US 2004/0123894, Erban and US 4,175,249, Gruber as applied to claims 1-5 and 9 above, and further in view of US 2015/0280044, Derkacs et al.
Regarding claim 8
All the limitations of claim 1, from which claim 8 depends, have been set forth above.
Modified Varguese is silent to each photovoltaic cell having a length of approximately 100 µm and a width of approximately 100 µm.
Derkacs teaches that a solar cell may have a square or rectangular shape in which the width and length may be of approximately 100 µm to 3 cm [paragraph 0061].

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that there is nothing in Erban that teaches the “incident-light sensor” as sharing a common ground with each photovoltaic cell. 
Applicant argues that, as the incident-light sensor is independent from and additional to the series of solar cells, there is nothing in Erban that teaches the photodetector sharing a common ground with the solar cells.
Applicant further argues replacing one photovoltaic cell (Cell 1) of Varguese with a photodetector based upon paragraph [0009] of Erban wherein the photodetector (“incident-light sensor”) is “an independent solar cell additional to a series of several 
 	Examiner respectfully disagrees.  Applicant's arguments are not commensurate in scope with the rejection.  The rejection does not set for replacing but modifying one of the solar cells within the array in Varguese to function as a solar cell.  A solar cell and a photodetector have a substantially identical structure.  They are merely optimized to perform different functions.  Varguese teaches a plurality of photovoltaic cells sharing a common ground (See underlying substrate) [Figs. 10C, 17, 18].  Erban/Gruber teach a sensor solar cell mounted into the solar array such that a maximum possible output charging voltage is achieved [Erban, paragraph 0009; Gruber, Col. 4, lines 26-29].  Accordingly, it would have been obvious to one of ordinary skill in the art to modify one of the plurality of solar cells in Varguese, all of which share a common ground (see underlying substrate) such that it functions as a sensor solar cell/photodetector thereby achieving a maximum possible output charging voltage.   Further, it is noted that Erban/Gruber teach that the sensor solar cell is mounted into the array such that it is always at the same temperature as the array and has the same illumination [Gruber, Col. 4, lines 26-29].
“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that there is also nothing in Gruber to suggest “a photodetector sharing a common ground with each photovoltaic cell.” 
Applicant argues that, as is clearly seen from FIG. 5, there is no indication that reference solar cell 35 (also called “sensor solar cell 35” in the text) shares a common ground with the array of solar cells. 
Examiner respectfully disagrees.  As set forth above, Varguese teaches a plurality of photovoltaic cells sharing a common ground (See underlying substrate) [Figs. 10C, 17, 18].  Erban/Gruber teach a sensor solar cell mounted into the solar array such that a maximum possible output charging voltage is achieved [Erban, paragraph 0009; Gruber, Col. 4, lines 26-29].  Accordingly, it would have been obvious to one of ordinary 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/           Primary Examiner, Art Unit 1721